PER CURIAM
Applicant was admitted to the practice of law in Oregon in 1981. In 1991, this court suspended applicant from the practice of law for three years based on his commission of 11 violations of the Disciplinary Rules. In re White, 311 Or 573, 815 P2d 1257 (1991).1
In 1994, applicant applied to this court for reinstatement as an active member of the Oregon State Bar (Bar). Bar Rules of Procedure (BR) 8.1. The Bar’s Board of Governors recommended that reinstatement be denied. This court referred the matter to a trial panel of the Disciplinary Board to inquire into applicant’s moral character and general fitness to practice law. After a hearing, the trial panel issued its opinion, recommending that the Board of Governors’ decision be approved by this court.2 Applicant seeks reversal of the trial panel’s recommendation.
An exhaustive discussion of the facts relevant to the issue of reinstatement in this case would not advance the interests of bench or bar. On de novo review, BR 10.6, we adopt the recommendation of the trial panel and deny reinstatement. Pursuant to BR 10.6, the opinion of the trial panel shall stand as a statement of the decision of the court in the matter, but not as the opinion of the court.
Reinstatement denied.

 This court’s opinion in In re White, 311 Or 573, 815 P2d 1257 (1991), contains a detailed account of applicant’s conduct that resulted in his 1991 suspension.


 The trial panel’s opinion is reported at 10 Disciplinary Board Reporter 205 (1996).